Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 9,090,207) in view of Pezza (US 9,555,679).
In re claims 1, 7-9, 13-17, Meyers discloses a powered bike comprising: a body (16) defining a length extending along a central axis X and having a front end, rear end, top, bottom and opposing sides, the body further defining a cavity; a pair of wheels (18a, b) including a front wheel at the front end of the body and a rear wheel at the rear end of the body, the wheels disposed in parallel and coincident with the central axis X; a handlebar assembly (20) that extends from the top of the body proximate to the front end with the handlebar assembly including a stem extending from the top of the body with a pair of handlebars extending from the stem, the handlebar assembly configured to turn the front wheel for steering of the bike; a seat (22) on the top of the body proximate to the rear end; a first and second electric motor (52a, 52b) disposed within the cavity of the body and respectively associated with and configured to respectively rotate the front and rear wheels; and one or more electric battery (26) disposed within the cavity of the body, the one or more electric batteries configured to power the first and second electric motors, wherein non-electric power sources, including liquid fuel power sources, are absent from the bike as shown in Figures 2 and 9.
Meyers does not disclose a first and second solar panel assembly disposed respectively on the opposing sides of the body and having symmetry about the central axis X and covering at least 90% of the respective sides of the body; the one or more electric batteries configured to be charged by electric current generated by the first and second solar panel assemblies. 
Pezza, however, does disclose a first and second solar panel assembly (922) disposed respectively on the opposing sides of the body and having symmetry about the central axis X and covering at least 90% of the respective sides of the body and having symmetry about the central axis X; the one or more electric batteries (910) configured to be charged by electric current generated by the first and second solar panel assemblies. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Meyers such that it comprised the solar panels of Pezza to recharge the batteries for continuous operation.

Claims 2, 6, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers and Pezza in view of Chen (US 2008/0210289).
In re claims 2, 10, and 18, Meyers and Pezza disclose the solar powered bike of claim 1, but do not disclose wherein the first and second solar panel assemblies are rotatably coupled on opposing sides of the body of the bike via rotatable- 35 -4815-6070-7773v.4 0105198-029US0Docket No. 0105198-029US0 Patentcouplings, wherein the first and second solar panel assemblies are configured to assume a folded-down configuration suitable for riding the bike with the solar panels assemblies disposed against the body of the bike, and wherein the first and second solar panel assemblies are configured to assume a folded-up configuration suitable for solar charging of the bike while the bike is stationary, the folded-up configuration including the first and second solar panel assemblies rotated away from the body of the bike. 
Chen, however, does disclose wherein the first and second solar panel assemblies (16) are rotatably coupled on opposing sides of the body via rotatable- 35 -4815-6070-7773v.4 0105198-029US0Docket No. 0105198-029US0 Patentcouplings, wherein the first and second solar panel assemblies are configured to assume a folded-down configuration suitable for travel with the solar panels assemblies disposed against the body, and wherein the first and second solar panel assemblies are configured to assume a folded-up configuration suitable for solar charging while stationary, the folded-up configuration including the first and second solar panel assemblies rotated away from the body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of Meyers and Pezza such that they comprised the rotatable couplings of Chen to allow more efficient charging while not in use.
In re claim 6, the combination of Meyers, Pezza, and Chen, as discussed above, discloses the solar powered bike of claim 2, and Meyers further discloses inner storage accessed by rotating front panel (46) or seat (22) as shown in Figure 18. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bike of Meyers, Pezza, and Chen such that when the rotatable panels are moved, the storage compartment of Meyers defined by the cavity of the body of the bike is exposed and accessible.

Allowable Subject Matter
Claims 3-5, 11, 12, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a third and fourth solar panel assembly disposed respectively on the front end and rear ends of the body of the bike”, “further comprising baseboards extending along the bottom of the body of the bike on opposing sides of the body, with the baseboards extending away from the body generally parallel to the ground and creating a planar shelf, the baseboards comprising a reflective material that reflects sunlight onto the first and second solar panel assemblies on opposing sides of the body with a reflection factor of greater than 80%, the baseboards defining respective reflective surfaces that have a surface area greater than 20% of a surface area of the respective first and second solar panel assemblies”, “further comprising folding panels on opposing sides of the body of the bike that are rotatably coupled at the body a rotatable coupling, the folding panels configured to be folded up toward the body and adjacent to the solar panel assemblies on opposing sides of the body for riding the bike and configured to be folded downward away from the body and the solar panel assemblies, the folding panels comprising a reflective material that reflects sunlight onto the first and second solar panel assemblies on opposing sides of the body with a reflection factor of greater than 80%, the folding panels-36-4815-6070-7773v.4 0105198-029US0Docket No. 0105198-029US0Patent defining respective reflective surfaces that have a surface area greater than 50% of a surface area of the respective first and second solar panel assemblies”, “further comprising respective reflective elements on the opposing sides of vehicle having a reflective material that reflects sunlight onto the first and second solar panel assemblies on opposing sides of the body with a reflection factor of greater than 80%, the reflective elements defining respective reflective surfaces that have a surface area greater than 20% of a surface area of the respective first and second solar panel assemblies” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach solar panels/vehicles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                


/TONY H WINNER/Primary Examiner, Art Unit 3611